Case 1:20-cv-01590-RPK-RLM Document 106 Filed 05/26/20 Page 1 of 2 PageID #: 3466
                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
                                                      271 Cadman Plaza East
                                                      Brooklyn, New York 11201

                                                      May 26, 2020
  By ECF

  Honorable Rachel P. Kovner
  United States District Judge
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

         Re:    Chunn, et al. v. Warden Derek Edge,
                Civil Action No. 20-cv-1590 (Kovner, J.) (Mann, M.J.)

  Dear Judge Kovner:

           Respondent respectfully submits this status report to provide the Court with an update
  regarding Petitioner James Hair. Mr. Hair is no longer housed at the Metropolitan Detention
  Center (“MDC”) in Brooklyn. On May 22, 2020, Mr. Hair was transferred to his designated
  institution -- FCI Loretto. Like Petitioners Chunn, McBride, Rodriguez and Rabadi, Mr. Hair’s
  habeas petition is now moot.

         The only named Petitioner remaining at the MDC is Ms. Elodia Lopez who is housed in
  the female housing unit.

         Respondent thanks the Court for its consideration of this matter.

                                                      Respectfully submitted,

                                                      RICHARD P. DONOGHUE
                                                      United States Attorney

                                              By:             /s/
                                                      James R. Cho
                                                      Seth D. Eichenholtz
                                                      Joseph A. Marutollo
                                                      Paulina Stamatelos
                                                      Assistant U.S. Attorneys
                                                      (718) 254-6519/7036/6288/6198
                                                      james.cho@usdoj.gov
                                                      seth.eichenholtz@usdoj.gov
                                                      joseph.marutollo@usdoj.gov
                                                      pauline.stamatelos@usdoj.gov
Case 1:20-cv-01590-RPK-RLM Document 106 Filed 05/26/20 Page 2 of 2 PageID #: 3467




  cc:   The Honorable Roanne L. Mann (By ECF)
        All Counsel of Record (By ECF)




                                          2
